Citation Nr: 9916896	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The veteran had active military service from January 1956 to 
July 1977.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and the case was remanded in May 1997 
in order to permit the appellant to present testimony at a 
Travel Board hearing.  After a Travel Board hearing was held 
in September 1997, the Board requested an opinion from an 
independent medical expert concerning the etiology of the 
veteran's sinus carcinoma that caused his death.  


FINDINGS OF FACT

1.  The veteran served on active duty for more than 21 years 
as a fireman.  

2.  A death certificate shows that the veteran died on 
January [redacted] 1994, at the age of 59, and that the cause of 
death as ethmoid sinus squamous cell carcinoma.  

3.  The veteran's ethmoid sinus squamous cell carcinoma was 
etiological related to his exposure to asbestos and other 
chemicals while a fireman in the military.  


CONCLUSION OF LAW

A disability incurred in military service substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran's ethmoid sinus 
squamous cell carcinoma, which caused his death, was related 
to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
is either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

The veteran's several reports of discharge (DD 214) show that 
he had more than 21 years of active duty as a fireman before 
retiring in July 1977.  His service medical records show no 
complaint or finding of any carcinoma.  

A report of hospitalization at a military medical facility in 
January 1983 indicated that the veteran had noticed 
unremitting right periorbital swelling and nasal congestion 
several months before, and that evaluation at that time had 
revealed an intranasal lesion, which was biopsied and found 
to be undifferentiated squamous cell carcinoma.  A CT scan of 
the paranasal sinus during the January 1983 hospitalization 
revealed a large, soft tissue mass in the right ethmoid 
sinus, and the diagnosis was squamous cell carcinoma of the 
sinuses with intracranial extension.  

A copy of a January 1994 death certificate shows that the 
veteran died on January [redacted] 1994, at the age of 59, and that 
the cause of death was ethmoid sinus squamous cell carcinoma.  
It was also noted that the approximate interval between onset 
and death was 12 years.

In response to VA's request for a medical opinion from an 
independent medical expert in head and neck cancer, J. A. 
Stankiewicz, M. D., an otolaryngologist, indicated in a 
January 1999 statement that review of the veteran's claims 
file did not reveal evidence that his sinus tumor arose prior 
to 1979.  However, he opined that the most likely cause of 
the veteran's sinus carcinoma was his exposure to asbestos 
and other chemicals while a fireman in service, along with a 
heavy smoking history.  

The Board notes that a 1990 article in Science News reported 
that, "As late as 1990, researchers discovered hazards from 
asbestos exposure in occupations such as firefighting, 
refinery work, custodial service, and cafeteria work."  
Janet Raloff, More Jobs Linked to Asbestos Hazards, 137 
Science News 373 (1990).  Additionally, a 1995 article in 
Occupational Medicine: State of the Art Reviews referred to 
routine exposure by firefighters to complex and dynamic 
mixtures of chemical substances, including asbestos.  Anne L. 
Golden, PH.D; Steven B. Markowitz, M.D.; and Philip J. 
Landrigan, M.D., MSc; The Risk of Cancer in Firefighters, 
Occupational Medicine: State of the Art Reviews, Vol. 10, No. 
4, October-December 1995.  

After careful review of the evidence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for the cause of the veteran's death.  
Although the squamous cell carcinoma of the sinuses which 
caused the veteran's death was initially manifested more than 
one year after service, the Board finds that there is 
evidence to support a finding that he was exposed to asbestos 
during his 21 years as a fireman in military service, and to 
identify such exposure as a contributing cause of his death.  
The above cited articles indicate that the occupation of 
fireman is one that could expose a person to asbestos.  
Although the extent of the veteran's exposure to asbestos and 
other chemicals as a fireman during service is not 
ascertainable, the Board knows of no study that establishes 
the amount or duration of asbestos exposure required to cause 
cancer.  Because a claimant is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is 
warranted for the cause of the veteran's death.  


ORDER

Service connection is granted for the cause of the veteran's 
death.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

